Citation Nr: 0845034	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  06-00 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of 
pension benefits in the amount of $ 4,776.00.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from March 1969 to April 1978.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Los Angeles, California Regional Office 
(RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In a letter dated in April 2008, the veteran reported that in 
2004 he and his wife filed for bankruptcy.  He stated that 
the overpayment of benefits from the VA had been discharged 
by the Court.  Attached to the veteran's letter is a copy of 
a document dated in August 2004 from the United States 
Bankruptcy Court for the Central District of California which 
indicates that the Court granted the veteran's claim for a 
discharge under the bankruptcy code.  

Significantly, however, the bankruptcy court document does 
not specify which particular debts were affected (i.e. 
discharged) by that Court order.  Thus the Board finds that 
this matter must be remanded for further action in light of 
the possibility that the appellant's VA debt was discharged 
in bankruptcy.

Accordingly, the case is REMANDED for the following action:

1.  The appellant should be contacted and 
asked to provide documentation of judicial 
proceedings reflecting his discharge in 
bankruptcy in 2004.  Specifically required 
is documentation showing what debts were 
discharged by the U.S. Bankruptcy Court.  
It appears that the veteran was granted a 
discharge by the United States Bankruptcy 
Court for the Central District of 
California.  If necessary, after obtaining 
additional information from the appellant, 
the appropriate judicial authority should 
be contacted for the relevant information.

2.  If, after completing any necessary 
development, it is determined that the 
appellant did in fact receive a discharge 
from his debts in bankruptcy, then the 
appellant's case should be referred to the 
VA Regional Counsel for a written opinion 
as to the validity of the veteran's 
pension overpayment debt in light of the 
appellant's discharge in bankruptcy.  The 
VA Regional Counsel should provide the 
legal authority for any opinions 
expressed.

3.  Thereafter, the question of the 
validity of the overpayment of $4,776.00 
should be re-adjudicated in light of the 
information obtained as a result of the 
action taken in the preceding paragraphs 
numbered 1 and 2.

4.  If it is determined that the debt is 
valid and an overpayment of benefits 
remains, a current financial status report 
should be obtained from the appellant and 
the question of entitlement to waiver of 
recovery of the overpayment at issue re-
adjudicated. 

5.  If such action does not resolve the 
appellant's claim for a waiver, a 
Supplemental Statement of the Case (SSOC) 
should be issued to the appellant and his 
representative. An appropriate period of 
time should be allowed for response. 
Thereafter, this claim should be returned 
to this Board for further appellate 
review, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




